UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6585



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY JAY BLACKWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Charles E. Simons, Jr., Senior
District Judge. (CR-90-319, CA-96-2854-0-6)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Otis Kneece, KNEECE, KNEECE & BROWN, Columbia, South Caro-
lina; Steven Jay Wisotsky, Miami, Florida; Robert Arnold Hassell,
Hillsborough, North Carolina, for Appellant. Mark C. Moore, As-
sistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Blackwell seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on
the reasoning of the district court. United States v. Blackwell ,
Nos. CR-90-319; CA-96-2854-0-6 (D.S.C. Mar. 4, 1997). Because

Blackwell's claims of ineffective trial and appellate counsel are

without merit, we find it unnecessary to address whether Black-
well's motion was timely under the Anti-Terrorism and Effective

Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat.

1214. Finally, we deny Blackwell's motion for oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2